BARNES, Presiding Judge,
concurring specially.
I concur fully in the majority opinion in this case. However, I write separately to emphasize that while trial courts have the discretion to decide whether to poll the jury in civil cases under our Supreme Court’s precedent, I believe that trial courts should routinely exercise their discretion in favor of allowing jurors to be polled. The polling of jurors in open court is an important safeguard to ensure that the jury’s verdict was unanimous. A juror may initially assent to a verdict in the privacy of the jury room out of pressure from other jurors, a desire to end prolonged deliberations, or a misunderstanding of the facts or the law, but then, upon further reflection, be unwilling to continue to give his or her assent when individually questioned in open court. Consequently, I believe that, absent unusual circumstances, the better and more prudent practice is for trial courts in civil cases to poll the jury when a party timely requests for them to do so.
Cruser & Mitchell, William T Mitchell, Richard R Hamilton, Christopher T. Conway, Carlock, Copeland & Stair, Thomas S. Car-lock, Scott D. Huray, Hull Barrett, Floyd M. Taylor, Neal W. Dickert, Drew, Eckl & Farnham, Andrew D. Horowitz, Charles C. Mayers, for appellees.